Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

      DETAILED ACTION

CLAIM INTERPRETATION
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
No current limitation is being treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

The MPEP at 2111.04(II) explains: 
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 13, 15-16, 18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bogdahn US 6098428 in view of Kasukawa 6062933, Kenmochi 6178778, GB 2179339 (to Harding) and Mannl 5300134  .

11. (Currently Amended) An apparatus for forming a glass tube, the apparatus comprising: 


See figure 1 of Bogdahn which shows forming a glass tube 6

a furnace extending in a substantially vertical direction;

See figure 1 of Bogdahn which shows the furnace 3.

 a pressurized gas source fluidly coupled to a channel of a glass boule positioned within the furnace with a supply conduit, the pressurized gas source providing a flow of pressurized gas to the channel;

See Bogdahn col. 10, lines 48-53 and figure 1. 17 is (or has) a conduit. 1 is the boule
 a screw feed configured to move the glass boule vertically within the furnace;

Bogdahn’s feed device (col. 10, line 1) is not indicated as being a ‘screw feed’.  Kasukawa indicates (col. 5, lines 19-22)  that a screw feed is a conventional precise positioning device used in glass manufacturing.  Kenmochi is cited for disclosing (see figure 2 and the associated text) the use of a screw feeder for precision elongation of a glass cylinder.  It would have been obvious to use a screw feeder for the Bogdahn feed device because it is known to be a precise feeder.

 at least one pair of pulling rolls positioned downstream of the furnace and configured to engage with the glass tube drawn from the glass boule; 

See feature 7 of Bogdahn

an inner diameter gauge positioned downstream of the furnace;
an outer diameter gauge positioned downstream of the furnace; 

See Bogdahn col. 5, lines 21-23 which teaches controlling both inside diameter and outside diameter.  Bogdahn col. 4, lines 32-40 teaches measures both diameters at each of two location  It would have been obvious to provide gauges for each of these diameters.  For example an inside gauge and outside gauge at a location corresponding to the location of 8 of Bogdahn figure 1 as well as an inside gauge and outside gauge at a location corresponding to the location of 9 of Bogdahn figure 1.    One could also phrase the motivation as: It would have been obvious to add an inner diameter gauge downstream of the furnace (near 8) to monitor the inside diameter as taught by Bogdahn.  As an alternative modification/rationale: rather than adding an inner diameter gauge, it would have been obvious to substitute an inner diameter gauge for the wall thickness gauge 11 of Bogdahn when the two controlled variables are inner and outer diameter (rather than outer diameter and wall thickness of the figure 1 embodiment of Bogdahn) because the wall thickness need not be measured if the wall thickness is not a controlled variable. 


and3Application Serial No.: 15/616,273 Docket No.: SP15-234 / 34116-2874an electronic control unit communicatively coupled to  the screw feed, the inner diameter gauge, the outer diameter gauge, the pressurized gas source, and the at least one pair of pulling rolls, the electronic control unit comprising a processor and a non-transitory memory storing a computer readable and executable instruction set which, when executed by the processor: 

See feature 20 and col. 15, lines 29-30 of Bogdahn disclosing an electronic control unit comprising a processor (i.e. fuzzy logic controller). Bogdahn does not disclose the memory.  As evidence by Mannl (col.2, lines 24-32) it is known in the glass making art to use a programmable control device so that forming parameters can be easily changed.   It would have been obvious to provide the Bogdahn controller with a programmable control device that one can easily change the forming parameters. It is inherit that the control device would have memory so that it can store the programs so that eh can be used through the drawing of the tube.  

receives a signal from the inner diameter gauge indicative of a measured inner diameter of the glass tube; receives a signal from the outer diameter gauge indicative of a measured diameter of the glass tube;

Figure 1 one of Bogdahn shows the measuring devices feeding signals to the control unit.  One of ordinary skill would understand the control unit receives the signals as claimed. 

inner diameter of the glass tube to a target inner diameter of the glass tube;

compares the measured outer diameter of the glass tube to a target outer diameter of the glass tube;

See Bogdahn col. 1, lines 13-21 and 34-40.  The ‘nominal values’ correspond to the claimed target diameters. 


 sends a signal to the [downfeed unit] screw feed to adjust a feed rate at which the screw feed lowers the glass boule into the furnace based on the signals received from the inner diameter gauge and the outer diameter gauge;


It is noted the algorithm for determining what signal is determined and how it is ‘based on’ the signals.  This limitation is understood as requiring that there is structure such that at least one set of received signals which result in a sent signal for adjusting a feed rate.   One would not interpret the limitation as requiring an adjustment irrespective of the nature of the signals, because such would be unduly narrow and since there is no explicitly disclosure suggesting such.  One can imagine using Applicant’s apparatus such that the process is substantially steady state.  In that steady state one would not want to change/adjust the feed rate because such would depart from steady state conditions.  The control unit would still receive signals from the inner diameter gauge and the outer diameter gauge without any adjustment signal being sent to the screw feed.   To put it another way: Examiner finds no basis to conclude the 

 Bogdahn does not disclose the instruction set that sends a signal to the downfeed unit to adjust a feed rate as claimed.  Harding discloses adjusting the downfeed rate of glass preforms (e.g. page 1, lines 55-65). Harding also explains (page 1, lines 122-130) that the preform does not have a constant diameter and that an increase in the diameter causes an increase in fiber diameter which results in a change in the capstan speed.  Harding further explains that an increase in capstan speed over the preset speed will cause the control algorithm to increase the feed rate of the preform (p. 2, lines 7-8 and 18-25). Harding explains (page 1, lines 24-28) that controlling the glass throughput within close limits is ‘critical’ to making high quality fiber.  It would have been obvious to provide the Bogdahn unit with a control algorithm to correct for variations in preform diameters by adjusting the preform drive speed so as to reset the capstan spend and so as to maintain the glass throughput within close limits.  It inherent that the feed rate signal would be ‘based on the signals received: Harding page 2, lines 7-11 and 23-25 discloses the capstan speed is based on the diameter and this change in diameter would cause the ‘slightly greater speed’.  As indicated in the 6/23/2020 Office action one of ordinary skill would understand that the teachings of Harding would not be changed by using a 
 It would have been obvious to have a similar control to control the preform feed drive based on the inner diameter so as to compensate for variations in the inner diameter.  A decrease in the inner diameter is analogous to the increase in outer diameter (of Harding page 1, line 124) because it would change the inner diameter of the drawn tube.  This would also result in a change in the feed rate (kilogram/hour).  It would have been obvious control (adjust) preform feed rate based on the inner diameter so as to maintain feed rate (kilogram per hour, Harding page 2, line 12).

 sends a first control signal to the at least one pair of pulling rolls to adjust a speed or a torque of the at least one pair of pulling rolls; and sends a second control signal to the pressurized gas source to adjust a flow rate of the pressurized gas provided by the pressurized gas source,

See features 21 and 18 of Bogdahn.

 whereby adjustment of the feed rate, adjustment of the speed or torque of the at least one pair of pulling rolls, and adjustment of the flow rate reduce a difference between the measured inner diameter of the glass tube and a target inner diameter of the glass tube and a difference between the measured outer diameter and the target outer diameter of the glass tube.  


This ‘whereby’ clause is understood to be a non-limiting intended effect because the ‘adjustment’ is not explicitly linked to any of the explicit functions of 

Claim 13: It inherent that the feed rate signal would be ‘based on the signal received: Harding page 2, lines 7-11 and 23-25 discloses the capstan speed is based on the outer diameter and this change in diameter would cause the ‘slightly greater speed’.
Claim 15: See Bogdahn, col 13, especially lines 13-18.   It would have been obvious to increase the take-off rate (i.e. speed) when the outside diameter is larger than desired.  It is a matter of common sense that stretching something (such as a tube) causes it to become thinner.  And if it is beyond common sense: it would have been obvious to perform routine experimentation to determine how the outer diameter is controlled by the take-off rate, and then program the computer so as to compensate for the correlation between diameter and speed by sending control signals as claimed.
Claim 16: See Bogdahn, col. 7, lines 21-26.  It would have been obvious to program the controller in accordance with these teachings so as to control the inside diameter by sending control signals as claimed.  Specifically: determine the wall thickness/inside diameter ratio by measuring the inner diameter and then provide instructions to alter the controlling variable (i.e. pressure) whenever the ratio is unsuitable.  Changing the pressure inherently requires a change in flow 

Claim 18: it would have been obvious to have the pressure controller increase the pressure and the flow rate since they are interrelated variables, such being a result of the communication with the CPU.  It would have been obvious to also expected measured diameter is less than the target at least on occasion as a result of natural variability.  It is inherent that all of the variables are responsive to all of the others. 
. 
Claim 20: it would have been obvious to have the pulling speed controller 21 increase the speed as a natural result of the inherent variability in the process such being a result of the communication with the CPU.  It would have been obvious to also expected measured diameter is greater than the target at least on occasion as a result of natural variability.  It is inherent that all of the variables are responsive to all of the others. 
Claim 22: The boule and the coupling pertain to intended uses.  It is inherent that one could use a boule that comprises a handle and seal of the same dimensions as the boule.  


Response to Arguments
Applicant’s arguments filed 11/30/2021 directed to the rejections under 35 USC 112 are persuasive.  The arguments directed to the prior art rejection have been fully considered but they are not persuasive. 

It is argued that the prior art references do not disclose adjusting a feed rate at which a glass boule is lowered into a furnace based on signals received from  [the gauges].  This is not persuasive because this feature would have been obvious for the reasons given above. 
It is urged that Bogdahn, Kasukawa, Kenmochi and Mannl clearly lack such disclosure the adjusting based on the signals as claimed.  Examiner substantially agrees that none of these reference explicitly disclose the limitation
 It is further urged that Harding cannot be relied upon for such a limitation because Harding which is directed to the use of solid preforms (and not hollow preforms); such solid preforms lack the inner diameter.  Applicant further urges  Harding cannot teach sending an inner diameter signal because there is no inner diameter.   This is not persuasive because this feature (while not taught) would be understood to be an expected result of typical use of the apparatus. All of the variables are intertwined.  Any present set of signals are the result of all of the past signals used.   If the cross-sectional area of the boule doubled along the length of the boule one could expect that the speed of the boule would need to decrease.   

Harding’s feed rate (kg/hr, page 2, line 11-12) would be understood to be proportional to the square of preform (outer) diameter.  One of ordinary skill would understand that the feed rate (kg/hr) of a tube would be proportional to the difference of the diameters (OD2 – ID2).  Thus one of ordinary skill applying the Harding teachings to the Bogdahn apparatus would have been motivated to control/adjust the feed rate based on the outer diameter and inner diameter measured so that the mass throughput of the preform matches the mass throughput of the drawn tube. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOFFMANN whose telephone number is (571)272-1191. The examiner can normally be reached 9:30-6:00 The first Monday, first Tuesday, second Thursday and second Friday of each Federal biweek..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 





/JOHN M HOFFMANN/          Primary Examiner, Art Unit 1741